DETAILED ACTION
AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 7 SEP 2021 has been entered.
Claim Objections
The 7 SEP 2021 amendments to claims 2 and 10 obviate the objections noted in the previous Office action.
Independent claims 1 and 12 are objected to because of typographical errors.
Claim 1, line 20, changing “insulting” to “insulating” will obviate the objection.
Claim 12, line 21, changing “insulting” to “insulating” will obviate the objection.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
See previous Office action for a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 12, describes, inter alia, “… and reaches a respective one of the silicide regions.” See line 31. The description renders claim 12 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 12. The described portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the description and earlier recited elements. For example, “silicide layers” of lines 5 and 10. Cf. MPEP § 2173.05(e). See Page 2 of 13 JUL 2021 final rejection Office action. Claim 12 has been interpreted in view of the specification without improperly importing limitations from the specification into claim 12.
Claim Rejections – 35 USC § 102/103
See prior Office action for a quotation of pre-AIA  35 U.S.C. 102 and 103.
Claims 1-5 and 9 are rejected under pre-AIA  35 U.S.C. 102(a)(b)(e) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Kavalieros et al. (US 20060022277; below, “Kavalieros” – previously cited 30 OCT 2019 IDS reference) as evinced by or in view of Nogami (US 20060237853; below, “Nogami” – previously cited). MPEP § 2143(A)-(G).
RE 1, Kavalieros, in FIGS. 1A-R and related text, e.g., paragraphs [0007]-[0046], discloses an insulated gate field effect transistor comprising:

    PNG
    media_image1.png
    515
    949
    media_image1.png
    Greyscale
 a semiconductor substrate (100 – [0007]);
in the semiconductor substrate (100), a source (e.g., 135, 136 – [0023]), a drain (e.g., 135, 136), and a channel forming region (e.g., below 105 – [0034]) between the source and the drain, each of the source and drain being a doped region (e.g., [0023]) of the substrate (100);
respective silicide layers (139, 140 – [0027]) in a top surface of the semiconductor substrate (100) and in direct contact with the source (135, 136) and the drain (135, 136);
a gate electrode (e.g., 115 – [0036], [0037]) insulated from the channel region (below 105);
in cross section, a side wall film providing side walls (108, 109 – [0023]) on opposite sides of the gate electrode (115), the side walls (108, 109) in direct contact with the top surface of the semiconductor substrate (100);
a lower insulating layer (lower portion 180 – silicon nitride layer – [0022], [0020]. Giving the term “layer” its broadest reasonable interpretation (BRI) consistent with the specification, the lower portion of Kavalieros’ 180 satisfies this element. MPEP §§ 2106, 2111, and 2131.) covering (an absolute reference frame is not claimed) and in direct contact with the silicide layers (139, 140) and continuously extending to, covering, and in direct contact with outer surfaces of the side walls (108, 109);

a first interlayer insulating layer (181) over and in direct contact with the upper insulating layer (upper portion 180); and
a second interlayer insulating layer (214) over and in direct contact with the first interlayer insulating layer (181),
wherein,
the lower insulating layer (lower portion 180) and the upper insulating layer (upper portion 180) are distinct from each other (Giving the not-in-specification term/phrase “distinct from each other” its broadest reasonable interpretation (BRI) consistent with the specification, Kavalieros’ lower and upper portions of 180 satisfy the claimed elements. MPEP §§ 2106, 2111, and 2131 (not an ipsissimis verbis test).);
the first interlayer insulting [sic, insulating layer] (181) and the second interlayer (214) are distinct from each other (Giving the not-in-specification term/phrase “distinct from each other” its BRI, Kavalieros satisfies the elements. MPEP §§ 2106, 2111, and 2131.);
the lower insulating layer (lower portion 180) and the first interlayer insulating layer (181) are composed of a first material and a second material, respectively, that do not contain oxygen as a constituent element nor as an element deposited during formation of the lower insulating layer (lower portion 180) ([0022], [0020], [0045]), and
the upper insulating layer (upper portion 180) and the second interlayer insulating layer (214) are composed of a third material and a fourth material, 
Thus, Kavalieros anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Kavalieros’ insulated gate field effect transistor cannot constitute each and every element, e.g., not containing oxygen as a constituent element, it would have been obvious … to use an insulating layer containing no oxygen atom as a constituent element; since it has been held to be within the general skill … to select a known material …. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, Nogami, in Figs. 2 to 16 and related text, e.g., Abstract, [0001] to [0043], claims, teaches an insulating layer containing no oxygen atom as a constituent element (e.g., [0030], [0034], [0038]).
It would have been obvious … to modify Kavalieros as taught by Nogami. This is because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 2, Kavalieros discloses the insulated gate transistor of claim 1, wherein each of the third material and the fourth material contains oxygen ([0022], [0020], [0046]).
RE 3, Kavalieros discloses the insulated gate transistor of claim 1, wherein the first material and the fourth material are the same ([0022], [0020], [0046]).
RE 4, Kavalieros discloses the insulated gate transistor of claim 1, wherein the third material and the fourth material are the same ([0022], [0020], [0045], [0046]).
RE 5, Kavalieros discloses the insulated gate transistor of claim 1, wherein the lower insulating layer (lower portion 180) and the first interlayer insulating layer (181) are made of SiN ([0022], [0020], [0045]). 
RE 9, Kavalieros discloses the insulated gate transistor of claim 1, wherein the first interlayer insulating layer (181) covers and is in direct contact with the gate electrode (115) and is effective to prevent oxygen from reaching the gate electrode (e.g., [0045]). Applicant is reminded that it has been held by the courts that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F2d. 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Cf. MPEP § 2112.01.
Claim Rejections – 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 6-8 and 11 are rejected under 35 U.S.C. 103(a) as obvious over Kavalieros as evidenced in or in view of Nogami. MPEP § 2143(A)-(G). Rejections based on the combined teachings of Kavalieros and Nogami.
RE 6, Kavalieros discloses the claimed invention except for the insulated gate transistor of claim 1, wherein the lower insulating layer (lower portion 180) and the first interlayer insulating layer (181) are made of SiC.
Nogami, in Figs. 2 to 16 and related text, e.g., Abstract, [0001] to [0043], claims, teaches insulating layers (e.g., 110, 120, 140) being made of SiC (e.g., [0030], [0034], et seq.).
It would have been obvious … to modify Kavalieros as taught by Nogami. This is because the modification provides an insulating gate transistor in which a readily i.e., obvious expedients, is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 7, Kavalieros discloses the insulated gate transistor of claim 1, wherein the upper insulating layer (upper portion 180) and the second interlayer insulating layer are made of SiOx ([0022], [0020], [0046]). It would have been obvious … to use SiO2; since it has been held to be within the general skill … to select a known material …. In re Leshin, 125 USPQ 416 (CCPA 1960).
RE 8, Kavalieros discloses the claimed invention except for the insulated gate transistor of claim 7, wherein the x in SiOx is 2 ([0022], [0020], [0046]). It would have been obvious … to use SiO2; since it has been held to be within the general skill … to select a known material …. In re Leshin, 125 USPQ 416 (CCPA 1960).
RE 11, Kavalieros discloses the insulated gate transistor of claim 1, wherein each of the first material and the second material is SiN (e.g., [0022], ]0020], [0045]) and each of the third material and the fourth material is SiO2 ([0022], [0020], [0046]). It would have been obvious … to use SiO2; since it has been held to be within the general skill … to select a known material …. In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim 10 is rejected under 35 U.S.C. 103(a) as obvious over Kavalieros as evidenced in or in view of Nogami as further evidenced in or in further view of Kuroda (US 6359301; below, “Kuroda” – previously cited). MPEP § 2143(A)-(G).
RE 10, Kavalieros discloses the insulated gate transistor of claim 9, comprising (see Kuroda for: respective contact plugs extending through) the second interlayer insulating layer (214), the first interlayer insulating layer (181), the upper insulating layer (upper portion 180), and the lower insulating layer (lower portion 180) and reaching the silicide layers (139, 140) and the gate electrode (115).
Kavalieros discloses the claimed invention except for respective contact plugs extending through the noted layers.

    PNG
    media_image2.png
    525
    775
    media_image2.png
    Greyscale
		Kuroda, in FIGS. 17-28 and related text, e.g., Abstract, cols. 1-18, teaches respective contact plugs (e.g., 19, 34), the contact plug [sic] extending through layers (e.g., 12, 13, 25).
It would have been obvious … to modify Kavalieros or Kavalieros as evidenced or in view of Nogami as taught by Kuroda. This is because: 1. the modification results in an insulated gate field effect transistor with reduced-aspect-ratio contact holes for increased integration (see Kuroda col. 14, lns. 6-12); and 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
. MPEP § 2143(A)-(G). Rejections based on the combined teachings of Kavalieros and Kuroda.
RE 12, insofar as definite, Kavalieros, in FIGS. 1A-1R and related text, e.g., paragraphs [0007]-[0046], discloses an insulated gate field effect transistor comprising:
a semiconductor substrate (100);
in the semiconductor substrate, a source (135, 136, 137, 138), a drain (135, 136, 137, 138), and a channel forming region (beneath 105, 107) between the source and the drain;
silicide layers (139, 140, 141, 142) in a top surface of the semiconductor substrate (100) and respectively in direct contact with the source (135, 136, 137, 138) and the drain (135, 136, 137, 138);
a gate electrode (115, 116) insulated (105, 107) from the channel region (beneath 105, 107);
in cross section, a side wall film providing side walls (108, 109, 110, 111) on opposite sides of the gate electrode (115, 116), the side walls in direct contact with the top surface of the semiconductor substrate (100);
a lower insulating layer (lower portion 180 – silicon nitride layer – [0022], [0020]) over and in direct contact with the silicide layers (139, 140, 141, 142) and continuously extending to, covering (an absolute reference frame is not claimed), and in direct contact with outer surfaces of the side walls (108, 109, 110, 111); and
an upper insulating layer (upper portion 180 – oxide layer – [0022], [0020]) over and directly contacting the lower insulating layer (lower portion 180);

a second interlayer insulating layer (214) over and in direct contact with the first interlayer insulating layer (181); and
(see Kuroda for: contact plugs),
wherein,
the lower insulating layer (lower portion 180) and the upper insulating layer (upper portion 180) are distinct from each other (Giving the not-in-specification term/phrase “distinct from each other” its BRI, Kavalieros’ lower and upper portions of 180 satisfy the claimed elements. MPEP §§ 2106, 2111, and 2131 (not an ipsissimis verbis test));
 the first interlayer insulting [sic, insulating] (181) and the second interlayer (214) are distinct from each other (Giving the not-in-specification term/phrase “distinct from each other” its BRI, Kavalieros satisfies the claimed elements. MPEP §§ 2106, 2111, and 2131.);
the lower insulating layer (lower portion 180) and the first interlayer insulating layer (181) are composed of a first material that does not contain oxygen as a constituent element nor as an element deposited during formation of the lower insulating layer (e.g., [0022], [0045]),
the upper insulating layer (upper portion 180) and the second interlayer insulating layer (214) are composed of a second material that is different than the first material (e.g., [0020], [0046]),

(see Kuroda for: each contact plug extends through the second interlayer insulating layer (214), the first interlayer insulating layer (181), the upper insulating layer (upper portion 180), and the lower insulating layer (lower portion 180) and reaches a respective one of the silicide regions ([sic], layers) (139, 140, 141, 142).
Kavalieros discloses the claimed invention except for each contact plug extends through the noted layers.
Kuroda, in FIGS. 17-28 and related text, e.g., Abstract, cols. 1-18, teaches each contact plug (e.g., 19, 34), extending through layers (e.g., 12, 13, 25).
It would have been obvious … to modify Kavalieros as taught by Kuroda. This is because: 1. the modification results in an insulated gate field effect transistor with reduced-aspect-ratio contact holes for increased integration (see Kuroda col. 14, lns. 6-12); and 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 13, insofar as definite, Kavalieros discloses the insulated gate transistor of claim 12, wherein the lower insulating layer (lower portion 180) and the first interlayer insulating layer (181) are made of SiN (e.g., [0022], [0020], [0045]).
RE 15, insofar as definite, Kavalieros discloses the insulated gate transistor of claim 12, wherein the lower insulating layer (lower portion 180) and the first interlayer insulating layer (181) are made of SiN ([0022], [0020], [0045]) and the upper insulating 2 (e.g., [0022], [0046]).
It would have been obvious … to use SiO2; since it has been held to be within the general skill … to select a known material …. In re Leshin, 125 USPQ 416 (CCPA 1960).
Claims 14 and 16 are rejected under 35 U.S.C. 103(a) as obvious over Kavalieros as evidenced in or in view of Kuroda as further evidenced in or in view of Nogami. MPEP § 2143(A)-(G). Rejections based on the combined teachings of Kavalieros, Kuroda, and Nogami.
RE 14, insofar as definite, modified Kavalieros discloses the claimed invention except for the insulated gate transistor of claim 12, wherein the lower insulating layer (lower portion 180) and the first interlayer insulating layer (181) are made of SiC.
Nogami, in Figs. 2 to 16 and related text, e.g., Abstract, [0001] to [0043], claims, teaches insulating layers (e.g., 110, 120, 140) being made of SiC (e.g., [0030], [0034], et seq.).
It would have been obvious … to modify Kavalieros as evidenced in or in view of Kuroda as taught by Nogami. This is because the modification provides an insulating gate transistor in which a readily available and industrially approved material is used, since it has been held that substituting known functional equivalents i.e., obvious expedients, is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Moreover, it would have been obvious because all the claimed elements were known … and one … KSR, 550 U.S. 398 (2007).
RE 16, insofar as definite, modified Kavalieros discloses the claimed invention except for the insulated gate transistor of claim 12, wherein the first interlayer insulating layer (181) is planar.
It would have been obvious … to modify Kavalieros to have a planar first interlayer insulating layer as such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, cf. 120 of Nogami. Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 1-16 are rejected.
Remarks
The 7 SEP 2021 amendments to claims 1, 2, 8, 10, and 12 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicant’s 7 SEP 2021 rebuttal arguments (REM pages 8-9) have been fully considered, but are found to be unpersuasive in light of the arguments and positions detailed in the above rejections. Applicant asserts that prior art reference Kavalieros fails to teach distinct lower and upper insulating layers. Applicant further asserts that 
Kavalieros teaches that layer 180, which includes multiple, distinct atomic layers of silicon nitride, may be formed in the same manner as layer 134. For example, forming an oxide layer on layer 134. See paragraph [0022]. Accordingly, applicant’s assertions are not persuasive because lower portion 180 may be a silicon nitride layer and upper portion 180 may be an oxide layer.
In light of the above responses, applicant’s arguments vis-à-vis patentability are not persuasive and the rejections of claims 1-16 are maintained.
Conclusion
This is a continuation of applicant’s earlier application. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815